Name: Commission Regulation (EEC) No 1731/89 of 16 June 1989 fixing the maximum buying-price and the quantities of beef bought in for the first partial invitation to tender under Regulation (EEC) No 1627/89
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 171 / 12 Official Journal of the European Communities 20. 6 . 89 COMMISSION REGULATION (EEC) No 1731/89 of 16 June 1989 fixing the maximum buying-price and the quantities of beef bought in for the first partial invitation to tender under Regulation (EEC) No 1627/89 and the seasonal trend in slaughterings, the maximum buying-price and the quantities which may be accepted into intervention should be fixed. Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Beef and Veal, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 805/68 of 27 June 1968 on the common organization of the market in beef and veal ('), as last amended by Regulation (EEC) No 571 /89 0, and in particular Article 6 (7) thereof, Whereas, pursuant to Commission Regulation (EEC) No 859/89 of 29 March 1989 laying down detailed rules for the application of intervention measures in the beef and veal sector (3), an invitation to tender was opened for category A by Commission Regulation (EEC) No 1627/89 of 9 June 1989 on the buying-in of beef by invitation to tender (4) ; Whereas, in accordance with Article 11 ( 1 ) of Regulation (EEC) No 859/89, a maximum buying-price is to be fixed for quality R 3, where appropriate, for each partial invitation to tender in the light of the tenders received ; whereas, in accordance with Article 1 2 of that Regulation, only tenders lower than or equal to the maximum price are to be accepted ; Whereas, after the tenders submitted for the first partial invitation to tender were examined and taking account, pursuant to Article 6 ( 1 ) of Regulation (EEC) No 805/68 , of the requirements for reasonable support of the market HAS ADOPTED THIS REGULATION : Article 1 For the first partial invitation to tender opened by Regulation (EEC) No 1627/89 for category A :  the maximum buying-price shall be ECU 281,15 per 100 kilograms of carcases or half-carcases of quality R 3,  the maximum quantity shall be fixed at 4 213 tonnes ; Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 16 June 1989. "For the Commission Ray MAC SHARRY Member of the Commission (') OJ No L 148 , 28 . 6. 1968, p. 24. (2) OJ No L 61,-4. 3 . 1989, p. 43. 0 OJ No L 91 , 4. 4. 1989, p. 5 . H OJ No L 199, 10 . 6 . 1989, p. 36.